Election/Restrictions
Claims 1-5, 9, 11-20, 24-30 are allowable. The restriction requirement between species and sub-species , as set forth in the Office action mailed on 05/04/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/04/2020 is withdrawn.  Claims 21-23 , directed to nonelected species or subspecies are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qing (Irene) Lin on 08/03/2022.

The application has been amended as follows: 
Claim 1, line 14: change “the mover” to –the at least one mover--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator of the claimed invention comprises all the limitations of claim 1, specifically, a vertical stator beam having four side faces carrying ferromagnetic poles spaced apart by a pitch, at least one mover comprises counter faces facing said four side faces of the vertical stator beam and electro-magnetic components, each mover includes at least two arms and each arm has a counter-face carrying counter-face electro-magnetic components that face and co-act with the corresponding ferromagnetic poles of the corresponding side faces, wherein the four side faces of the vertical stator beam have the same pitch, and the pitch of the opposite side faces is identical whereas the pitch of the side faces extending in right angles is offset in a vertical direction that is not taught, suggested, nor obvious over prior arts of record.
The elevator of the claimed invention comprises all the limitations of claim 17, specifically, a vertical stator beam includes at least two side faces each carrying ferromagnetic poles, the mover includes at least two arms each has a counter-face carrying counter-face electro-magnetic components that face and co-act with the corresponding ferromagnetic poles of the corresponding side face, at least a top and/or bottom ends by a horizontal passage, wherein a horizontal moving mechanism comprise a horizontal moving means comprising rollers, whereby at least one of the rollers is driven wherein the rollers are movable from a retracted position into a drive position, wherein the rollers co-act with the at least one guide track that is not taught, suggested, nor obvious over prior arts of record.
The elevator of the claimed invention comprises all the limitations of claim 27, specifically, a vertical stator beam having at least one side face carrying ferromagnetic poles spaced apart by a pitch, wherein at least one mover comprises at least one counter-face said at least one side face with electro-magnetic components, a mover includes at least two arms and each arm has a counter-face carrying counter-face electro-magnetic components that face and co-act with the corresponding ferromagnetic poles of the corresponding side face, wherein at least two parallel stator beams are located parallel to each other and at least one elevator car has at least two movers located parallel to each other and in a horizontal distance of at least a half of a car width, each of which co-acting with one of the stator beams that is not taught, suggested, nor obvious over prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654